Citation Nr: 0532122	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a shell fragment wound to the right wrist, with 
secondary osteoarthritis.

2.  Entitlement to an initial compensable rating for a scar 
on the right wrist.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that awarded service connection and 
noncompensable evaluations for residuals of a shell fragment 
wound to the right wrist, with secondary osteoarthritis and a 
residual scar, effective December 11, 2001.  In August 2004, 
the veteran testified before the Board at a hearing that was 
held at the Atlanta, Georgia RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

At his hearing in August 2004, the veteran alleged that his 
service-connected right wrist disability is more severe than 
the current noncompensable evaluations reflect.  
Specifically, the veteran alleged that the symptoms 
associated with his right wrist have worsened since the date 
of the last VA examination, making it increasingly difficult 
for him to carry out his duties as a police officer, 
particularly with regard to handling a gun and apprehending 
suspects.  

It appears that the veteran was last afforded a VA 
examination in September 2002.  At that time, the veteran's 
right wrist was found to have normal range of motion, and 
normal strength.  The veteran indicated that his right wrist 
disability did not inhibit from carrying out the activities 
of daily living, but that it did make it hard for him to 
quickly grasp a weapon.  He indicated that his wrist would 
cause him trouble three to four times per month.  Subsequent 
to the date of this examination, the veteran has complained 
that his right wrist causes him pain and discomfort on a 
daily basis and that he has experienced diminished strength 
in his right wrist as compared to his left.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Although 
the veteran's September 2002 examination is not unduly 
remote, the veteran has indicated that his condition has 
worsened since the date of that examination.  Because there 
may have been a significant change in the condition of the 
veteran's right wrist disability, the Board finds that a new 
examination is in order.

The Board notes that the criteria used to evaluate 
disabilities involving the skin were amended in August 2002.  
See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002). The veteran's 
right wrist scar has been evaluated by the RO under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7805.  38 C.F.R. § 4.118, 
DC 7805 (2002).  The Board notes that this diagnostic code 
was not affected by the revision of the regulations.  
However, it appears that DC 7804, which evaluates superficial 
scars based upon pain, may also apply in this instance.  The 
rating criteria for evaluating disabilities under this 
diagnostic code were changed in the revision of the 
regulations.  See 38 C.F.R. § 4.118 (2005).  The rating 
authorized by the revised version of DC 7804 is 10 percent 
for a superficial scar that is painful on examination.  
38 C.F.R. § 4.118, DC 7804 (2005).  While the RO did consider 
the veteran's entitlement to a rating under this diagnostic 
code in rendering a decision in October 2002, it does not 
appear that the RO took the revised version of DC 7804 into 
consideration.  The June 2003 statement of the case contains 
a recitation of the old version of DC 7804 only.  The 
veteran's symptomatology should be evaluated in terms 
pertinent to the rating criteria that were in effect when the 
veteran filed his appeal, as well as the rating criteria as 
amended during the pendency of the appeal.

The Board also notes that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-"staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  On remand, the RO should 
consider staged ratings and explain, with applicable 
effective date regulations, any change in the evaluations 
during the appeal period.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the veteran and ask that he 
identify all sources of treatment for 
the disabilities at issue, since 
October 2002, and to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of all the medical records from 
all sources, including VA records (not 
already in the claims file), should 
then be requested.  

2.  Schedule the veteran for an 
examination of the right wrist, to 
determine the current severity of his 
service-connected right wrist 
disability.  The claims folder, along 
with any additional evidence obtained, 
should be made available to the 
examiner for review.  The examiner's 
report should set forth all current 
complaints, findings and diagnoses.  
The report should also include range-
of-motion findings and should discuss 
the presence of manifestations of pain 
as well as functional impairment.  

3.  Schedule the veteran for a VA skin 
examination to determine the severity 
of his service-connected right wrist 
scar.  The claims folder, along with 
any additional evidence obtained 
pursuant to the requests above, should 
be made available to the examiner for 
review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.118, DCs 7801, 7804, 7805 
(2002); 38 C.F.R. § 4.118, DCs 7801, 
7804, 7805 (2005).  The examiner should 
address limitation of motion of the 
wrist due to the service-connected 
scar, and, if possible, classify such 
limitation of motion as minimal, 
moderate, or marked.  The examiner 
should also provide the range of motion 
of the wrist in degrees.  The rationale 
for all opinions should be explained in 
detail.  

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
increased initial ratings for a right 
wrist disability, and for a scar on the 
right wrist with consideration as to 
the propriety of staged ratings and 
consideration of all potentially 
applicable diagnostic codes.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. Larkin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

